Citation Nr: 0127369	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  97-07 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for loss of smell and 
loss of taste.  

2. Entitlement to service connection for misaligned and 
abraded teeth.

3.   Entitlement to an increased rating for residuals of 
maxillary anterior segmental osteotomy and mandibular 
sagittal osteotomy for correction of apertognathia with 
facial denervation, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

In November 1996 the RO granted service connection for facial 
denervation, the residuals of maxillary anterior segmental 
osteotomy and mandibular sagittal osteotomy for correction of 
apertognathia.  A noncompensable rating was assigned.  In 
August 1998 the RO increased the noncompensable rating to 10 
percent.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991). 

The RO has had the opportunity to review the veteran's claim 
in conjunction with the new legislation and, in June 2001, 
notified the veteran in compliance with VCAA.  The 
implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Apparently, the only service medical record furnished by the 
National Personnel Records Center was a copy of the entrance 
examination.  The veteran did submit copies of several 
treatment records relative to his dental claims.  The Board 
is of the opinion that another attempt should be made to 
obtain the complete records, including the separation 
examination.  

Concerning the veteran's claim for service connection for 
loss of taste and smell, a VA evaluation was performed by VA 
in August 1999. Following the examination the examiner was 
unable to render an opinion concerning the etiology. The 
examiner indicated that the etiology was obscure.  A VA 
medical review of the veteran's records was conducted in 
September 1999.  Following the review, the examiner, in part, 
recommended an opinion from an ear, nose, and throat surgeon.  
The Board is of the opinion that a current examination is 
warranted.  The record also reflects that the veteran is 
receiving ongoing treatment at VA facilities. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied. 

2.  The RO should ask the veteran to 
identify all VA and private facilities 
where he has received treatment for the 
disabilities in issue following service to 
the present.  The RO should obtain all 
records, which are not on file.  He should 
also be asked to furnish copies of all 
service medical records in his possession.

3.  The RO should request the National 
Personnel Records Center to conduct a 
search for any additional service medical 
records.  

4.  A VA examination should be conducted 
by an oral surgeon to determine the 
presence and etiology of the loss of smell 
and taste and the severity of the 
residuals of maxillary anterior segmental 
osteotomy and mandibular sagittal 
osteotomy with facial denervation.  The 
claims folder and a copy of this Remand 
are to be furnished to the examiner in 
conjunction with the examination.  All 
test and specialized examinations deemed 
necessary should be accomplished.  It is 
requested that the examiner obtain a 
detailed history regarding a reported 
inservice gunshot wound to the head.  

The examiner is requested to identify the 
cranial nerve involved and indicate 
whether the disability results in moderate 
or severe incomplete paralysis, or 
complete paralysis.  The examiner is asked 
to indicate whether there is any clinical 
evidence of residuals of a gunshot wound.  
It is also requested that the examiner 
render an opinion as to whether it is as 
likely as not that the loss of smell and 
taste, if present, were caused or 
aggravated beyond normal progression by 
the service connected maxillary anterior 
segmental osteotomy and mandibular 
sagittal osteotomy.  Allen V Brown, 7 Vet. 
App. 430 (1995).  A complete rational for 
any opinion expressed should be included 
in the examination report. 

5.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





